Exhibit 10.13

Summary of Compensation Payable to Named Executive Officers

Base Salary. The Compensation Committee (the “Committee”) of the Board of
Directors of Yahoo! Inc. (“Yahoo”) has previously approved the annual base
salaries of Yahoo’s principal executive officer, principal financial officer,
and the other executive officers who were named in the Summary Compensation
Table of the Company’s Proxy Statement filed with the Securities and Exchange
Commission on April 29, 2009 and who are currently employed by the Company
(together, the “Named Executive Officers”). The following table shows the
current annual base salary for 2009 for each of the Named Executive Officers:

 

Name and Principal Position

   Salary ($)  

Carol Bartz

Chief Executive Officer

   1,000,000  

Jerry Yang

Chief Yahoo

   1  

Blake Jorgensen

Chief Financial Officer

   500,000 (1)

Aristotle Balogh

Chief Technology Officer and Executive Vice President of Products

   550,000  

Michael J. Callahan

Executive Vice President, General Counsel and Secretary

   420,000  

 

(1) Mr. Jorgensen will be leaving the Company but is remaining through a
transition period.

Bonus. In addition to receiving a base salary, Yahoo!’s Named Executive Officers
are also generally eligible to receive an annual bonus.

Yahoo’s Named Executive Officer bonuses for 2009 will be determined under
Yahoo’s Executive Incentive Plan. The Named Executive Officer’s respective
target bonus opportunities (expressed as a percentage of base salary) under the
Executive Incentive Plan for 2009 are as follows: Ms. Bartz - 200%, Mr. Balogh -
100% and Mr. Callahan - 75%. Mr. Yang and Mr. Jorgensen will not participate in
the Executive Incentive Plan. The Committee also has the ability to award
discretionary bonuses from time to time in circumstances the Committee
determines to be appropriate.

Long-Term Incentives. The Named Executive Officers are also eligible to receive
equity-based incentives and other awards from time to time at the discretion of
the Committee. Equity-based incentives granted by Yahoo! to the Named Executive
Officers are reported on Form 4 filings with the Securities and Exchange
Commission.